Case 3:18-cv-02877-AJB-MSB Document 51-1 Filed 12/11/19 PageID.2946 Page 1 of 2




  1    DWIN LEGAL, APC
       Evan Dwin (SBN 241027)
  2    2121 Palomar Ai!'l)ort Road, Suite 160
       Carlsbad, CA 92011
  3    Tel: (760) 536-6471
       Fax:(760) 585-4649
  4
       Attorp.~y__.5 _f()r Plaintiff
  5    KATHYRN KAILIKOLE
  6

  7                           UNITED STATES DISTRICT COURT
  8                 FOR THE SOUTHERN DISTRICT OF CALIFORNIA
  9   KATHRYNKAILIKOLE, an                        Case No. 3:18-cv-02877-AJB-MSB
      individual;
 10                                      DECLARATION OF EVAN DWIN IN
                                  Plaintiff,
 11         vs.                          SUPPORT OF REPLY RE
                                         PLAINTIFF KATHRYN
 12   PALOMAR COMMUNITY CQLLEGE KAILIKOLE'S APPLICATION FOR
 13
      DISTRICT, a gove~enta~ entity; and ATTORNEYS' FEES PURSUANT TO
      DOES 1 through 25, mclus1ve;
                                         THE COURT'S ORDER DATED
 14
                                         AUGUST 22, 2019 DENYING
                      Defendants.
 15                                      DEFENDANT'S ANTI-SLAPP
                                         MOTION
 16

 17                                       DECLARATION
 18 I, Evan Dwin, declare:
 19          1.     I am an attorney at law duly licensed to practice before this Court. I am
 20   the principal ofDwin Legal, APC, counsel for Plaintiff Dr. Kathryn Kailikole
 21   ("Plaintiff'). I make this declaration in support of Plaintiffs Reply in Support of
 22 Plaintiffs Application for Attorneys' Fees Pursuant to Order Denying Defendant's

 23   Motion to Dismiss Pursuant to Cal. Code Civ. Proc. § 425.16. I know the facts
 24 asserted in this declaration to be true of my own personal knowledge.
 25          2.     In denying Defendant Palomar Community College's ("Defendant")
 26   anti-SLAPP motion, the Court ordered Plaintiff to submit "an itemization detailing
 27 the attorneys' fees incurred in opposing Defendant's motion to dismiss her federal

 28   claims . ... "(Doc.No 34 p. 10.) To comply with the Court's order, I did not think it

                                                 - 1-
                                       DECLARATION OF EVAN DWIN
Case 3:18-cv-02877-AJB-MSB Document 51-1 Filed 12/11/19 PageID.2947 Page 2 of 2



  1 would be appropriate to simply file time records and expect the Court to research the

  2   law, review the record, research and analyze the reasonable hourly rate for attorneys
  3   in San Diego and determine the appropriate amount of fees to award. I understood
  4   that I was expected to file a detailed fee application so that the record would reflect a
  5   sufficient basis for the Court to award the fees requested. Accordingly, I researched
  6   the relevant law regarding the "lodestar amount" and other relevant issues, reviewed
  7   the record, and researched and analyzed the reasonable rates for attorneys in San
  8   Diego, including searching for and reviewing cases in which this Court ruled on fee
  9   applications. I also drafted and filed a 10-page brief and a declaration attaching
 1o   detailed time records and evidence supporting the requested hourly rate. As set forth
 11   in the time records I submitted in support of the application (see Doc. 37-1, ,-r 10, Ex.
 12   1), I spent 11.9 hours preparing the brief and declaration which I believe was a
 13   reasonable amount of time to prepare and file documents sufficient to establish
 14   Plaintiffs right to recover the amount of fees requested.
 15         3.     On December 5, 2019, Defendant filed an Opposition to Plaintiffs fee
 16   application. Instead of simply challenging the amount of fees requested, Defendant
 17   sought to relitigate the issue of whether Plaintiff is entitled to recover any att01neys'
 18   fees. To appropriately respond, I reviewed the record, researched the law and drafted
 19   a brief that responds to each of the new arguments raised by Defendant. I spent more
 20   than 6 hours preparing the reply brief which, based on my experience, is a reasonable
 21   amount of time given the complexity and importance of the task. Accordingly,
 22   Plaintiff is requesting an additional $3,300 in attorneys' fees which is based on the
 23   first 6 hours I spent preparing the reply at the requested hourly rate of $550 per hour.
 24         I declare, under the penalty of perjury under the laws of the State of California
 25   that the foregoing is true and correct and was executed on December 11, 2019 in
 26   Carlsbad, California.
 27                                     ,· __ _

 28                                               EvanDwin

                                                    -2-
                                     DECLARATION OF EVAN DWIN
